Case 2:17-cv-08937-DMG-FFM Document 97 Filed 01/07/20 Page 1 of 2 Page ID #:1363



  1                               NOTE: CHANGES MADE BY THE COURT
  2
  3
  4
  5
  6
  7
  8
  9
 10                       UNITED STATES DISTRICT COURT
 11                      CENTRAL DISTRICT OF CALIFORNIA
 12                               WESTERN DIVISION
 13   CRYTEK GMBH,                   )        Case No.: CV 17-8937-DMG (FFMx)
                                     )
 14                      Plaintiff,  )        ORDER RE BRIEFING SCHEDULE
                                     )
 15            v.                    )        ON PLAINTIFF’S MOTION TO
                                     )        DISMISS CASE VOLUNTARILY
 16   CLOUD IMPERIUM GAMES CORP. )            [89]
      and ROBERTS SPACE INDUSTRIES )
 17   CORP.,                         )
                                     )
 18                      Defendants. )
                                     )
 19                                  )
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:17-cv-08937-DMG-FFM Document 97 Filed 01/07/20 Page 2 of 2 Page ID #:1364



  1        Having reviewed and considered the parties’ stipulation, and good cause
  2 appearing,
  3        IT IS HEREBY ORDERED:
  4        1.     Crytek GmbH (“Crytek”) shall file its motion to dismiss the case without
  5 prejudice (the “Motion”) by Friday, January 3, 2020.
  6        2.     The deadline of Cloud Imperium Games Corporation and Roberts Space
  7 Industries Corporation (together, “CIG”) to respond to the Motion shall be January
  8 17, 2020.
  9        3.     Crytek’s deadline to reply to CIG’s response shall be January 24, 2020.
 10        4.     The hearing on the motion [Doc. # 91] shall be ADVANCED TO
 11 February 7, 2020 at 9:30 a.m.
 12        5.     The pretrial and trial dates and deadlines are VACATED and will be
 13 rescheduled, if necessary, after the disposition of the Motion.
 14
 15 DATED: January 7, 2020                  __________________________________
 16                                         DOLLY M. GEE
                                            UNITED STATES DISTRICT JUDGE
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               1
